GIFFEN, J.
The plaintiff in error being a widow, not the owner of a homestead, and not having in good faith the care, maintenance and custody of any minor child or children of a deceased relative, is not entitled to hold property exempt from levy and sale, unless under Sec. 5441 Rev. Stat., but in this section, as now punctuated, the words ‘‘having in good faith the care, maintenance and custody of any minor child or children of a deceased relative" qualify the word-“widow” as well as the words “unmarried female." and a widow not having the care of such child cannot hold property exempt under this section. When the case of Wentzel v. Hayes, 8 Circ. Dec. 756 (16 R. 110), was decided, Sec. 5441 Rev. Stat., as amended in’ 81 O. L. 148, contained no comma after the words “unmarried female” as it now does, and as found in Whittaker’s code it contained a comma after the word “widow.” This punctuation evidently influenced the court in that decision, as there is no sound reason why a widow should be entitled to an exemption that an unmarried female is not entitled to.
The judgment will be affirmed.